UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS
v. OF RELEASE
Benjamin Bolen Case Number: 3:20CR00216 BR

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § 14135a.

(3) The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
address and telephone number.

(4) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.

The defendant shall next appear as directed by U.S. District Court.
Additional Conditions of Release

IT IS FURTHER ORDERED that the defendant be released provided that the defendant:

* Report as directed by the U.S. Pretrial Services Offiec.

¢ Do not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. Section 802, unless prescribed by a
licensed medical practitioner, This provision does not permit the usc or possession of medical marijuana even with a physician's written
certification, The defendant is prohibited from using or possessing any synthetic intoxicating substance, including but not limited to "Spice",
"K-2" and other forms of synthetic marijuana

* Bo not use alcohol to excess.
The defendant shall submit to testing for a prohibited substance if required by the pretrial services office or supervising officer, Testing may
be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system. and/or any form
of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct. or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

« Do not enter within a five-block radius of the U.S. Courthouse in Portland, Oregon or the Multnomah County Justice Center unless prior
approval is obtained trom U.S. Pretrial Services.
Neither own, possess, nor contral any firearm (or any weapon including lasers, fireworks or mortars).

« Comply with the following curfew: 8pm to 6am unless otherwise directed by U.S. Pretrial Services.

e Report to Pretrial Services within 24 hours of your release at 503-326-8518.

Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
telease. an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
years, if the offense is a felony: or a term of imprisonment of not more than one vear, if the offense is a misdemeanor. This scntence shall be in addition
to any other sentence.

Federal law makes it a crime punishable by up to ten ycars of imprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
a witness. victim, juror, informant or officer of the court, or to obstruct a criminal investigation, [tis also a crime punishable by up to ten years of
imprisonment, a $250,000 fine or both, to tamper with a witness, victim or informant. or to retaliate against a witness, victim or informant, or to threaten
or attempt to do sa.

If after release, you knowingly [ail to appear as required by the conditions of release, or to surrender for the service of sentence. you may be
proseculed for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than
$250,000 or imprisoned for no more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not more than $250,000
or imprisoned for no more than five years, or both:

(3) any other felony, you shall be fined not more than $250,000 or imprisoned no more than two ycars, or both;

(4) a misdemeanor, you shall be fined not more than $100.00¢ or imprisoned not more than one year, or both;
A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

| acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of the penalties and sanctions set forth above.

Signature of Defendant
Widow UR. F70Z/
City, State & Zip

Special Needs Finding:
Based upon the above conditions, including the conditions relating to:

bx) Alcohol detection
Drug detection
O Computer monitoring

The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal

x The defendant is ORDERED released after processing.
0 The defendant is ORDERED temporarily released.
C The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or

Judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be
produced before the duty Magistrate Judge on

y -, ‘
Date. July 13, 2020 | f
J UU 0]. Veto,

:
Signature of Judicial Officer {

Stacie F. Beckerman
U.S. Magistrate Judge

Name and Title of Judicial Officer

 

 

cc: Defendant
US Attorney
US Marshal
Pretrial Services
